Order entered August 20, 2014




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-14-00713-CR
                                       No. 05-14-00714-CR
                                       No. 05-14-00715-CR

                          MICHAEL DAN ALLEN JOHNSON, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
          Trial Court Cause Nos. 366-81546-2013, 366-81547-2013, 366-81548-2013

                                             ORDER
        The Court GRANTS court reporter Niki D. Garcia’s August 18, 2014 motion for

extension of time to file the reporter’s record.

        We ORDER Ms. Garcia to file the reporter’s record within THIRTY (30) DAYS from

the date of this order.


                                                        /s/   DAVID EVANS
                                                              JUSTICE